UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
MICHAEL GAFFNEY,                                               :
                                                               :
                        Plaintiff,                             :   No. 18-CV-8770 (GBD) (OTW)
                                                               :
                      -against-                                :         ORDER
                                                               :
MUHAMMAD ALI ENTERPRISES LLC, et al.,
                                                               :
                        Defendants.                            :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the Rule 26(f) report filed by defendants unilaterally because

plaintiff’s attorneys did not respond to defendants’ counsel regarding the report. (ECF 36).

Parties and counsel are reminded that per the Federal Rules of Civil Procedure Rule 26 that

parties must confer. Parties are directed to file a joint Rule 26(f) report on April 15, 2020 after

they meet and confer about the discovery plan. If, for any reason, parties cannot file a joint

Rule 26(f) report, parties shall file a status letter instead.

         The Centers for Disease Control and the World Health Organization have advised people

to take precautions regarding the COVID-19 pandemic, and the Chief Judge of this Court has

entered standing orders regarding the same. See, e.g., 20-MC-155. In order to protect public

health while promoting the "just, speedy, and inexpensive determination of every action and

proceeding," Fed. R. Civ. P. 1, it is hereby ordered that parties and counsel shall conduct work

remotely. This includes, but is not limited to, client meetings, work meetings, and hand

deliveries of courtesy copies to the Court (courtesy copies can be sent via email or mail).

         Nothing in this Order prevents the parties from seeking to further modify the pretrial
schedule in light of the COVID-19 pandemic (or for any other good cause). Before seeking such

relief, the parties must, as always, meet and confer (via remote means) in a good faith effort to

reach agreement on how best to fulfill the goals of Rule 1 while avoiding unnecessary health

risks. If any party or counsel has any private, personal, familial or medical concerns that they

need to share with the Court that would necessitate further orders, they may email

Wang_NYSDChambers@nysd.uscourts.gov ex parte provided that they advise the other parties

that they will be contacting the Court ex parte.



       SO ORDERED.



                                                            s/ Ona T. Wang

Dated: March 25, 2020                                                   Ona T. Wang
       New York, New York                                      United States Magistrate Judge
